DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claim 14 is withdrawn in view of the newly discovered reference(s) to Ubillos.  Rejections based on the newly cited reference(s) follow.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13, 15-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ubillos et al., U.S. Patent Number 9,041,727 B2.

Regarding claim 11, Ubillos discloses an information-processing device comprising: a detecting unit configured to detect an instruction to move at least part of an image displayed on a display surface (col. 63, lines 14-15, touch-screen controller detects contact and movement on the touch screen; col. 13, lines 63-65, determines that a geometric shape has received a touch input, the process proceeds to move the geometric shape based on the received touch input); and a display control unit (col. 64, lines 59-60, output device displays images generated) configured to change the image to another image by reducing a number of pixels whose color changes and reducing a gradation level of the image to a gradation level according to a moving speed of the at least part of the image (col. 8, lines 34-42, apply a gradient effect to the displayed image by touching an area of the image or swiping a finger downward to the bottom portion of the display area, when 

Regarding claim 13, Ubillos discloses wherein the display control unit is configured to change the image to the other image by keeping pixels having a minimum value unchanged and changing values of other pixels to a maximum value, or by keeping pixels having a maximum value unchanged and changing values of other pixels to a minimum value (col. 40, lines 39-42, the brightness value for the pixel in the B/W image has a (grayscale) range of 0 to 1 with 0 being black and 1 being white; col. 39, lines 11-19, 

Regarding claim 15, Ubillos discloses wherein the display control unit is configured to change the image to the other image by reducing the gradation level of the image to a gradation level according to a ratio of an area included in the image (figure 2, blur areas 211, in the ratio between the selected image, which Examiner interprets as a reduced gradation level of the image according to a ratio of an area included in the image; col. 3, lines 11-19, selectively applies the effect to a subset of pixels in the selected area of the image, identifies a set of criteria based on the image properties of a set of pixels in the area of the image, uses the criteria to identify pixels with similar properties, applies the effect to only those pixels that satisfy the identified criteria; col. 26, lines 11-14, illustrates in four different stages that the user crops a displayed image by selecting a preset aspect ratio, and lines 25-28, crops out portions of the image such that the remaining portion has the face in the center; figure 18B and 18C and 19).
	However it is noted that Ubillos discloses col. 11, lines 35-37, the control pane may also display the name, e.g., filename, of the image displayed in the image display area, but fails to specifically disclose in figure 
	It is inherent however, that if the illustrated example image has text properties present in the image, that text can be selectively changed as according to the identifying of a set of text pixels with similar properties.

Regarding claim 16, Ubillos discloses wherein the display control unit is configured to change the image to the other image by reducing the gradation level of the image to a gradation level according to a type of an application that causes the image to be displayed (col. 11, lines 35-37, the control pane may also display the name, e.g., filename, of the image displayed in the image display area, which Examiner interprets as indicating a type of application, in that it is well known in the art that PDF files are associated with Adobe files, JPEG are picture files, HTML, hypertext markup language files, etc.).

Regarding claim 17, Ubillos discloses wherein the display control unit is configured to change the image to the other image by binarizing the image based on comparison between values of pixels and a threshold value, the threshold value being a pixel value that has a larger difference from a pixel value of a background image displayed in the background of the image object from an average, median, or mode pixel value of the image, object, 

	Regarding claim 18, Ubillos discloses wherein the display control unit is configured to change the image to the other image that shows a figure of an area in which the image is displayed (figure 3).

Regarding claim 19, Ubillos discloses wherein the display control unit is configured to change the image to the other image that shows a type of the image, and to cause the other image to be displayed in an area in which the image is displayed (Figure 4B; col. 24, lines 19-25, receive touch inputs 

	Regarding claims 20-26, they rejected based upon similar rational as above.  Ubillos further discloses col. 36, lines 15-20, restores the area of the image back to the state before the image processing operation was applied.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 13 and 20 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/Primary Examiner, Art Unit 2616